Bip Invest

The Project's Environmental and Social Action Plan (ESAP) is summarized as follows:

No. Action Deliverable Compliance Date
PS 1: Assessment and Management of Environmental and Social Risks and Impacts
-1__| Implement and record the implementation of the Kahai ESMS in | Records of the implementation of all ESMS | Six months after the first disbursement.
a manner consistent with IFC Performance Standard 1. programs.
.2 | Disseminate the Policies that comprise the Kahai ESMS to | Records of the dissemination of policies among | One month after the first disbursement for
workers, suppliers, and subcontractors workers, suppliers, and subcontractors. workers and subcontractors.

Six months after the first disbursement for

cacay fruit suppliers.

.3 | Update the environmental, social and OHS risks matrix for each | Environmental, social and OSH risks and Three months after the first disbursement
Project phase impacts matrix. and biannually thereafter.

4 | Develop the programs that apply to the control measures set out | Programs of the control measures in the | Four months after the first disbursement.
in the Environmental Management Plan (water use and | Environmental Management Plan.
protection, air care, proper land use, ecosystem protection, waste
management)

.5 | Ensure complementary human resources to execute the effective | Organizational chart of the team in charge of | One month after the first disbursement.
implementation of the ESMS in its operations implementing the ESMS and a copy of the

respective signed contracts.

6 | Include and disseminate environmental and social issues in the | 1.Updated Training Program. 1.One month after the delivery of the
staff training program. 2. Training records. updated matrix.

2. Biannually with the submission of the
Environmental and Social Compliance
Report (ESCR).

.7 | Prepare and implement the work plan for the emergency response | 1.Work plan for the emergency brigades. 1.One month after the delivery of the
brigades. 2. Record of the activities executed. updated matrix.

2. Three months after submission of the
work plan for the emergency brigades
and subsequently at the end of each
calendar year.

.8 | Define the management and process indicators referred to in the | 1. Consolidated matrix of management and 1. Three months after the first
procedure developed for the ESMS management review. process indicators of all ESMS programs. disbursement.

Bip Invest

No. Action Deliverable Compliance Date
.9 | Conduct internal audits of the ESMS, using the management and | Record of the audits implemented, preventive | Annually after the first disbursement.
process indicators, and recording corrective and preventive | and corrective actions identified, and
actions corresponding action plan.
.10 | Prepare control and monitoring matrices to comply with all legal | Compliance matrix with legal obligations arising | Financial closing.
obligations during the Project implementation, operation and | from licenses and permits.
maintenance.
.11| Prepare a stakeholder mapping and engagement plan 1. Stakeholder map. 1. Two months after the first
2. Engagement Plan. disbursement.
2. Two months after the first
disbursement.
.12| Adopt a grievance mechanism (and incorporate it in the ESMS) | 1.Grievance Mechanism. 1. First trimester 2020.
that includes details on: (i) how information is received from key | 2. Record of its implementation. 2. At the close of each calendar year.
stakeholders and/or the general public; (ii) how these grievances
are evaluated; (iii) how responses are provided and followed up,
concluding with the closure of the grievance; and (iv) any
adjustments or improvements, in terms of communication and
information dissemination.
PS 2: Labor and Working Conditions
2.1 | Supplement, in the hiring procedure, the materials and equipment | Updated hiring procedure. 30 days after the first disbursement.
that are delivered to each worker according to their role, function
and permanence (or not) in the camp.
2.2 | Include how the company incentivizes, in the hiring procedure, the | Updated hiring procedure. 30 days after the first disbursement.
incorporation of women into its labor force, setting gender follow- | Gender performance indicators.
up indicators within its ESMS (ESAP Action 3.X).
2.3 | Provide a shaded area for field workers’ lunch break Photographic record. After the first disbursement and on a
regular basis during operations.
2.4 | Implement continuous hydration points in the workplace Photographic record. After the first disbursement and on a
regular basis during operations.
2.5 | Publish and disseminate Agrocacay's new Internal Labor | 1. Photographic record of the publication of | 1.No later than 30 days after the first

Regulation (ILR).

the Regulation

disbursement.

Bip Invest

No. Action Deliverable Compliance Date
2. Record of the dissemination of the ILR to | 2.No later than 30 days after the first
workers disbursement.
2.6 | Form the Joint Committee on Occupational Health and Safety, | 1. Minutes of incorporation identifying the 1. Financial closing.
and reactivate the Coexistence Committee. members and the validity of the 2. Annually, at the close of each calendar
representatives of each committee year.
2. Minutes of meetings of each committee
2.7 | Consolidate and disseminate the Grievance Mechanism for | 1. Workers’ Grievance Mechanism 1. Prior to first disbursement.
workers, including its grievance reception and response formats | 2. Records of the dissemination of the 2. Prior to first disbursement.
(formal, anonymous or not). Grievance Mechanism to workers 3. Biannually from the first disbursement.
3. Record of its implementation. 4. Prior to first disbursement.
4. Grievance Mechanism’s performance
indicators
2.8 | Manage with the environmental authorities of Putumayo, | Letters of coordination with the environmental | Financial closing.
Guaviare, Caqueta and Vaupez, the extension of the non-timber | authorities corresponding to each district.
forest exploitation permit, following the guidelines obtained with
CORMACARENA, to incorporate local cacay suppliers into the
permit.
PS 3: Resource Efficiency and Pollution Prevention
3.1. | Conduct and communicate to CORMACARENA the results of the | 1. Results of PM and NOx monitoring of the .First semester 2020.
“isokinetic monitoring of particulate matter (PM) and nitrous oxide urnace emissions at the Villavicencio 2. Third trimester 2020.
(NOx) pollutants at the time of greatest production”, applicable to lant. 3.Upon obtaining the response from
furnace emissions when the cacay nut epicarp is used as biofuel | 2. Communication with CORMACARENA. CORMACARENA on whether a permit
3.__ Request emissions permit. is required.
3.2 | Conduct the water quality analysis and monitoring of water | 1. Water Quality Results. -30 days after financial closing.
consumed in the camp, to guarantee its drinkability. 2. Action plan to ensure water potability. 2.30 days after financial closing.
3.3 | Develop a deep well maintenance program. 1. Maintenance program. -30 days after the first disbursement.
2. Record of its implementation. 2.Biannually from the first disbursement.
3.4 | Develop a maintenance program for the septic tank used to treat | 1. Maintenance program. -30 days after the first disbursement.

gray and black water at the camp.

2.__Record of its implementation.

2.Biannually from the first disbursement.

Bip Invest

No. Action Deliverable Compliance Date

3.5 | Implement a grease trap at the entrance to the camp septic tank | 1. Photographic record of the 60 days after the first disbursement.

implementation of the grease trap.

3.6 | Prepare a water consumption register to measure the current | 1. Water consumption record for Agrocacay | 30 days after financial closing.
consumption and forecast future consumption. operations.

3.7 | Manage, as part of a waste program, the recording of the waste | 1. Record of waste generated (classified by | 1.60 days after the first disbursement.
that is generated, reused, and disposed (by authorized type), reused, and disposed of. 2.Biannually from the first disbursement.
companies). 2. Certificates of final disposal by authorized | 3.30 days after financial closing.

companies.
3. Record of the dissemination of the
rogram to the company's workers.

3.8 | Complement the purchasing procedure by incorporating the non- | 1. Purchase procedure that incorporates the | Financial closing.
use of pesticides that fail to fulfill the requirements of PS 3. commitment of non-use of pesticides that

fail to comply with the provisions of PS-3.

3.9 | Consolidate Agrocacay’s pest management practices into a| 1. Comprehensive Pest and Vector 1.Two months after the first disbursement.
Comprehensive Pest and Vector Management Plan aligned with Management Plan. 2.Two months after the first disbursement.
PS-3 that also contains a personnel training program on pesticide | 2. Pesticide use and management training 3.Biannually from the first disbursement.
use and management. rogram.

3. Personnel training records.

PS 6: Biodiversity Conservation and Sustainable Management of Natural Resources

6.1 | Request and manage the identification of environmental | 1. Official letter issued by Kahai requesting | 1.Financial closing.
determinants of the Matalarga estate before CORMACARENA the definition of “environmental 2.Upon receipt

determinants” (land use) of Matalarga
from CORMACARENA.

Official letter from CORMACARENA with
the identification of the “environmental
determinants” (land use) of Matalarga.

Bip Invest

Action

Deliverable

Compliance Date

6.2

Update the “Ecosystem Protection” section in the EMP, referring
precisely to the scope of the protected forest area and the area
corresponding to the protection of water sources (based on the
evaluation criteria of CORMACARENA).

Updated EMP.

Financial closing.

6.3

Develop a biodiversity baseline in the plantations and forested
areas of the El Cimarron and Matalarga farms. Determine a
Biodiversity Monitoring Plan based on the results obtained. The
objective of the Plan will be to ensure that the Project does not
generate any net loss, but rather a net increase, in biodiversity. In
the event of critical habitats, a net increase in biodiversity must be
sought.

Biodiversity Baseline.

Biodiversity Monitoring Plan.

1.Six months after the first disbursement.
2.One year after the first disbursement.

6.4

Prepare a critical habitat study in El Cimarron and Matalarga
farms

Critical habitats studies.

1. Three months after establishing the
Biodiversity Baseline.

